DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         BONNIE TANNENBAUM, individually and as parent of
                KEVIN VON BEHREN, JR., a minor,
                         Appellants,

                                   v.

     PAMELA G. TIGER, JAY SPECHLER and JAY STEVEN, LLC,
                          Appellees.

                             No. 4D18-2721

                        [September 12, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 13-026556.

  Carlos D. Cabrera of Cabrera Law Firm, Hollywood, for appellants.

  Joseph R. Dawson of Law Offices of Joseph R. Dawson, P.A., Fort
Lauderdale, for appellees Jay Spechler and Jay Steven, LLC.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.